Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment After Final dated February 11, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The finality of the rejection of the last Office action is withdrawn in view of the new grounds of rejection.

Response to Arguments
Election/Restrictions
This application contains claims 12-18 drawn to an invention nonelected with traverse in the reply filed on July 3, 2020.  

Claim Rejections - 35 USC § 112
Claims 1-11 and 19-20 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-11 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 1-8, 11 and 19-20 have been rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US Patent No. 3,853,714) in view of Dubois et al. (US Patent Application 
Publication No. 2016/0108544 A1) and Nishimoto et al. (US Patent No. 5,496,651).
The rejection of claims 1-8, 11 and 19-20 under 35 U.S.C. 103 as being unpatentable over Shimada et al. in view of Dubois et al. and Nishimoto et al. has been withdrawn in view of Applicant’s remarks.

Response to Amendment
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7
	line 2, the word “of” should be amended to the word -- in --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8
	line 5, “the solution” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

Claim 19
	line 2, “the second element” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.

II.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1
	line 6, recite “an electrolytic bath comprising”.

Claim 2
	lines 2-4, recite “wherein the electrolytic bath comprises a nickel-free third compound comprising an element selected from the group consisting of iron Fe, chromium Cr, cobalt Co, copper Cu, manganese Mn, palladium Pd, platinum Pt, and zinc Zn”.

	There are two independent introductions to the electrolytic bath composition. It is unclear from the claim language what their relationship is.

III.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	lines 9-11, recite “the deposited alloy has a weight content of between 91% and 99.8% 

inclusive of nickel and a weight content between 0.2% and 6% inclusive of the element originating from the second compound.”.

Claim 3
	lines 1-4, recite “wherein the electrolytic bath is configured to form an alloy consisting of nickel, a second element originating from the second compound, and optionally a third element originating from a nickel-free third compound”.

	The formed alloy consisting of nickel, a second element originating from the second compound, and optionally a third element originating from a nickel-free third compound is not the subsequent mention of the deposited alloy having a weight content of between 91% and 99.8% inclusive of nickel and a weight content between 0.2% and 6% inclusive of the element originating from the second compound. Thus, it is unclear from the claim language what their relationship is.
	Furthermore, the formed alloy consists of a second element whereas the deposited alloy does not. It appears that the electrolytic bath deposits two different materials.

Claim Rejections - 35 USC § 103
	Claims 1-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US Patent No. 3,853,714) in view of Dubois et al. (US Patent Application Publication No. 2016/0108544 A1), Guo et al. (“Micro Electroformed Ni-P Alloy Parts by 

Extended UV-LIGA Technology,” In Advanced Materials Research (2011), Vols. 317-319, pp. 1635-1639, Trans Tech Publications Ltd.) and Nishimoto et al. (US Patent No. 5,496,651).
	Regarding claim 1, Shimada teaches a process for manufacturing a timepiece component, comprising: 
• performing an electrodeposition (= the electroforming process) [col. 3, lines 25-26] by depositing a metal on a substrate (= a metal to be deposited onto the metallic layer 4) [col. 3, lines 35-36], removing the metal from the substrate (= upon completion of the electroforming operation, the resulting electroformed part 9 is removed from the mold cavity) [col. 4, lines 25-27], and forming with the metal that has been removed from the substrate at least one side wall of the timepiece component (= the formation of watch parts) [col. 6, lines 65-67] having a thickness (= is appropriately finished to obtain a workpiece having uniform thickness) [col. 4, lines 27-28], 
wherein the electrodeposition is carried out using an electrolytic bath comprising a compound containing nickel (= moreover, though the electrolytic solution has been described as comprising a nickel-bath) [col. 7, lines 1-5].
The process of Shimada differs from the instant invention because Shimada does not disclose the following:
a.	Wherein the metal is an alloy.
b.	Wherein the electrolytic bath comprises a nickel-free second compound, containing an element selected from the group consisting of phosphorus P, boron B, bismuth Bi, carbon C, chlorine Cl, calcium Ca, indium In, manganese Mn, tin Sn, and zirconium Zr.

	Shimada teaches the formation of watch parts (col. 6, lines 65-68) such as a pallet fork and an escape wheel (col. 6, lines 51-64). Moreover, though the electrolytic solution has been described as comprising a nickel-bath, it is understood that other metal baths may be used depending upon the desired composition of the electroformed article (col. 7, lines 1-5).
	Dubois teaches forming part of the timepiece exterior or part of the timepiece movement (page 1, [0012]). The metal electroformed in step b) includes nickel, gold or platinum, such as a nickel-phosphorus, nickel-tungsten or nickel-cobalt-phosphorus alloy (page 1, [0023]). A coaxial one-piece wheel 27 made of nickel-phosphorus (page 2, [0049]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal and the electrolytic bath described by Shimada with wherein the metal is an alloy and wherein the electrolytic bath comprises a nickel-free second compound, containing an element selected from the group consisting of phosphorus P, boron B, bismuth Bi, carbon C, chlorine Cl, calcium Ca, indium In, manganese Mn, tin Sn, and zirconium Zr because Shimada teaches that other metal baths may be used depending upon the desired composition of the electroformed article, and Dubois teaches that the metal electroformed into timepieces includes nickel-phosphorus and nickel-cobalt-phosphorus alloy, and that an coaxial one-piece wheel is made of nickel-phosphorus.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
As to “in proportions so that the deposited alloy has a weight content of between 91% and 

99.8% inclusive of nickel and a weight content between 0.2% and 6% inclusive of the element originating from the second compound,” 
	Shimada teaches the formation of watch parts (col. 6, lines 65-68) such as a pallet fork and an escape wheel (col. 6, lines 51-64).
	Dubois teaches a coaxial one-piece wheel 27 made of nickel-phosphorus (page 2, [0049]).
	Guo teaches that the UV-LIGA technology ensures the production of high quality components in timepieces, e.g. escape wheels, pallet forks in escapement system (page 1636, lines 1-2). Gou teaches a Ni-P escape wheel formed by electorforming (page 1637, Fig. 3). The contents of Ni-P part are obtained in different phosphorous acid concentrations. And the results show that the phosphor content can be controlled by different concentration of H3PO3 in the electrolyte solution which is presented in Tab. 2 showing a Ni-P alloy of 4.07 wt% P and 95.93 wt% Ni (page 1638, lines 1-3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deposited alloy described by Shimada with in proportions so that the deposited alloy has a weight content of between 91% and 99.8% inclusive of nickel and a weight content between 0.2% and 6% inclusive of the element originating from the second compound because a Ni-P escape wheel is electroformed to have 4.07 wt% P and 95.93 wt% Ni.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

c.	Wherein the at least one side wall has a thickness greater than or equal to 50 microns.
Dubois teaches that parts of timepiece rarely exceeds 200 µm in thickness (page 1, 
[0019].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one side wall described by Shimada with wherein the at least one side wall has a thickness greater than or equal to 50 microns because parts of timepiece rarely exceeds 200 µm in thickness.
Regarding claim 2, the process of Shimada differs from the instant invention because Shimada does not disclose wherein the electrolytic bath comprises a nickel-free third compound comprising an element selected from the group consisting of iron Fe, chromium Cr, cobalt Co, copper Cu, manganese Mn, palladium Pd, platinum Pt, and zinc Zn.
Shimada teaches the formation of watch parts (col. 6, lines 65-68). Moreover, though the electrolytic solution has been described as comprising a nickel-bath, it is understood that other metal baths may be used depending upon the desired composition of the electroformed article (col. 7, lines 1-5).
	Dubois teaches forming part of the timepiece exterior or part of the timepiece movement (page 1, [0012]). The metal electroformed in step b) includes nickel, gold or platinum, such as a nickel-phosphorus, nickel-tungsten or nickel-cobalt-phosphorus alloy (page 1, [0023]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic bath described by Shimada 

with wherein the electrolytic bath comprises a nickel-free third compound comprising an element selected from the group consisting of iron Fe, chromium Cr, cobalt Co, copper Cu, manganese Mn, palladium Pd, platinum Pt, and zinc Zn because Shimada teaches that other metal baths may be used depending upon the desired composition of the electroformed article, and Dubois teaches that the metal electroformed into timepieces includes nickel-cobalt-phosphorus alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 3, the process of Shimada differs from the instant invention because Shimada does not disclose wherein the electrolytic bath is configured to form 3Application No.: 16/060,502Docket No.: P180535US00an alloy consisting of nickel, a second element originating from the second compound, and optionally a third element originating from a nickel-free third compound.
Shimada teaches the formation of watch parts (col. 6, lines 65-68). Moreover, though the electrolytic solution has been described as comprising a nickel-bath, it is understood that other metal baths may be used depending upon the desired composition of the electroformed article (col. 7, lines 1-5).
Dubois teaches forming part of the timepiece exterior or part of the timepiece movement (page 1, [0012]). The metal electroformed in step b) includes nickel, gold or platinum, such as a nickel-phosphorus, nickel-tungsten or nickel-cobalt-phosphorus alloy (page 1, [0023]).
Gou teaches a Ni-P escape wheel formed by electorforming (page 1637, Fig. 3).

	Nishimoto teaches electrodepositing Ni-P layers.
Ni-P plated machine parts were produced by coating titanium alloy base parts with Ni-P electrodeposit layers formed by electroplating processes using plating baths containing 100 to 200 g/l NiSO4·6H2O, 40 to 200 g/l NiCl2·6H2O, 0.5 to 10 g/l H3BO3, 2 to 20 g/l H3PO3, 10 to 150 g/l H3PO4, and 0.01 to 5.0 g/l stress relaxing agent containing one or a plurality of chemicals among saccharin, sodium saccharin, paratoluene sulfonamide and sodium benzenesulfonate, respectively, and a Ni anode. Electroplating conditions were: 40o to 70o C. in bath temperature, 5 to 50 A/dm2 in current density and 0.5 to 3.0 in pH (col. 3, lines 20-30).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic bath described by Shimada with wherein the electrolytic bath is configured to form 3Application No.: 16/060,502Docket No.: P180535US00an alloy consisting of nickel, a second 
element originating from the second compound, and optionally a third element originating from a nickel-free third compound because Shimada teaches that other metal baths may be used depending upon the desired composition of the electroformed where Dubois and Guo teaches that the metal electroformed into timepieces includes nickel-phosphorus and Nishimoto teaches electrolytic baths configured to form an alloy consisting of Ni-P.
Regarding claim 4, Nishimoto teaches wherein the element contained in the second compound of the electrolytic bath is phosphorus P (= H3PO3, H3PO4) [col. 3, lines 24-25].
Regarding claim 5, Nishimoto teaches wherein the electrolytic bath further comprises at least one brightener in an amount greater than or equal to 1 g/l (= 0.01 to 5 g/l stress relaxing agent containing one or a plurality of chemicals among saccharin, sodium saccharin, paratoluene sulfonamide and sodium benzenesulfonate) [col. 3, lines 25-28].
	Regarding claim 6, Nishimoto teaches wherein the brightener comprises saccharin (= stress relaxing agent containing one or a plurality of chemicals among saccharin, sodium 

saccharin, paratoluene sulfonamide and sodium benzenesulfonate) [col. 3, lines 25-28].
Regarding claim 7, Nishimoto teaches wherein the saccharin is the only brightener of the electrolytic bath (= stress relaxing agent containing one or a plurality of chemicals among saccharin, sodium saccharin, paratoluene sulfonamide and sodium benzenesulfonate) [col. 3, lines 25-28].
	Regarding claim 8, Nishimoto teaches wherein the electrodeposition comprises at least one selected from the group consisting of: applying an electrolytic bath temperature of from 40°C to 60°C (= 40o to 70o C in bath temperature) [col. 3, line 29], choosing a pH of the solution of from 1.5 to 4.1 (= 0.5 to 3.0 in pH) [col. 3, line 30], and applying a current density of from 1.0 to 3.5 A/dm2.  
Regarding claim 9, the process of Shimada differs from the instant invention because Shimada does not disclose the process for manufacturing a timepiece component further comprising performing a heat treatment of the deposited alloy after the electrodeposition at a temperature between 150°C and 350°C inclusive, so as to improve performance of the deposited alloy with respect to creep and/or relaxation phenomena.
Dubois teaches performing a heat treatment of the deposited alloy after the electrodeposition at a temperature between 150°C and 350°C inclusive (= finally, depending on the material used, step d) may last between 15 and 240 minutes at a temperature comprised between 250o C. and 450o C. (page 2, [0048]); and at 300oC (page 2, [0050])) to cause a hardening relative to the rest of the body in order to improve the wear resistance of a one-piece component while preserving a relative magnetic permeability of less than 10 and the 

ability to be driven (page 3, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Shimada by performing a heat treatment of the deposited alloy after the electrodeposition at a temperature between 150°C and 350°C inclusive because heating at a temperature comprised between 250o C. and 450o C. causes a hardening relative to the rest of the body in order to improve the wear resistance of a one-piece component while preserving a relative magnetic permeability of less than 10 and the ability to be driven.
As to “so as to improve performance of the deposited alloy with respect to creep and/or relaxation phenomena,” the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].
	Furthermore, Dubois teaches that an ordinary heat treatment of metals which is generally performed around 200o C. in order to relax internal stresses. By way of example, in the case of nickel-phosphorus, the phenomena described above only occur at temperatures substantially higher than 250o C (page 3, [0055]).
Regarding claim 10, Dubois teaches wherein the heat treatment is carried out at a temperature above or equal to 300°C (= performed at 300o C.) for a duration of less than or equal to 30 minutes (= ≤ 0.5 (H)) [page 2, [0050]; and Fig. 5].

	Regarding claim 11, Shimada teaches the process for manufacturing a timepiece component which is configured to manufacture the timepiece component and the timepiece component is selected from the group consisting of a spring, a spring lever, a jumper, a pallet (= pallet forks), a wheel (= escape wheel), a rack, a balance, a cam, a gear, and a bridge (col. 6, lines 51-64).
Regarding claim 19, the process of Shimada differs from the instant invention because Shimada does not disclose wherein the deposited alloy has a weight content of between 0.2% and 4% inclusive of the second element 6Application No.: 16/060,502Docket No.: P180535US00originating from the second compound.
	Guo teaches a Ni-P alloy comprised of 4.07 wt% P and 95.93 wt% Ni (page 1638, Tab. 2).	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deposited alloy described by Shimada 
with wherein the deposited alloy has a weight content of between 0.2% and 4% inclusive of the second element originating from the second compound because a prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	Regarding claim 20, Nishimoto teaches wherein the electrolytic bath comprises between 3 and 8 g/l inclusive of the saccharin (= 0.01 to 5.0 g/l stress relaxing agent containing one or a plurality of chemicals among saccharin, sodium saccharin, paratoluene sulfonamide and sodium benzenesulfonate, respectively) [col. 3, lines 25-28].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 16, 2021